FILED
                           NOT FOR PUBLICATION                              APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30415

             Plaintiff - Appellee,               D.C. No. 2:08-cr-00134-RSL

  v.
                                                 MEMORANDUM *
BOBBY BARNARD BEASLEY, also
known as Cutthroat,

             Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert S. Lasnik, Chief District Judge, Presiding

                        Argued and Submitted July 6, 2009
                              Seattle, Washington

Before: O’SCANNLAIN, KLEINFELD and BERZON, Circuit Judges.

       Beasley appeals his sentence of 37 months imprisonment, followed by 3

years supervised release, for unlawful possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Beasley’s 2005 conviction for first degree theft under Washington Revised

Code § 9A.56.030(1)(b) is categorically a crime of violence within the meaning of

U.S. Sentencing Guidelines § 2K1.1(a)(4). This case is directly controlled by our

holding in Beasley’s co-defendant’s appeal, United States v. Alderman, __ F.3d

___ (9th Cir. 2010). We affirm for the reasons laid out in Alderman.




      AFFIRMED.